Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Baker on March 10, 2022.

In the claims:



1.         (Currently Amended) A computer-implemented method for performing
cryptographic procedures, comprising:
supplying, by a RN provider for storage on a key consumer computing system, a Random Number (RN) pool, the RN pool comprising key data elements of truly random numbers in a pool of individually addressable files supplied by a RN provider;
storing the RN pool on the key consumer computer system in an unaltered state such that the RN pool is configured to be utilized by the key consumer to encrypt and/or decrypt data; 
same size variation [[to]] of the RN pool such that the key data elements are used in a customized state known only to the key consumer and unknown to the RN provider and any intermediaries supplying the RN pool to the key consumer, wherein the customized state comprises a difference in number, a difference in order, a difference in values, or combinations thereof of the key data elements as supplied by the RN provider;
and
after the key consumer has applied the user-specific modification to the RN pool, enabling the
key consumer to use the modified RN pool in at least one of an encryption process or
decryption process.

2.	(Original)  The method of claim 1, wherein providing, for storage on the computing system, comprises providing the RN pool to the computing system configured as a centralized key customizer and further comprising configuring the centralized key customizer to send the RN pool in the customized state to one or more encryption systems as a modified RN pool.

3.	(Original)  The method of claim 2, further comprising:
providing the modified RN pool to a first computing system and a second computing system of the one or more encryption systems; 
configuring the one or more encryption systems to:
combine clear text and key data elements of the modified RN pool on the first computing system with an encryption operation to produce encrypted text;
transmit the encrypted text from the first computing system;
receive the encrypted text on the second computing system; and
combine the encrypted text and key data elements of the modified RN pool on the second computing system with a decryption operation to produce decrypted text;
wherein:

the decryption operation is configured to be the same as the encryption operation.

4.	(Original)  The method of claim 1, further comprising enabling the computing system to:
use the RN pool in the customized state as a sequence of transmit key data elements;
combine a clear text data stream with the sequence of transmit key data elements using an encryption operation to produce an encrypted data stream; and
transmit the encrypted data stream.

5.	(Original)  The method of claim 1, further comprising:
providing for storage on a second computing system a second copy of the RN pool; and
providing the one or more user-identified randomization processes to the second computing system, the one or more user-identified randomization processes configured for control by a key consumer associated with the second computing system to modify the second copy of the RN pool such that the second copy of the RN pool on the second computing system matches the RN pool on the computing system. 

6.	(Original)  The method of claim 5, further comprising communicating the user-specific modification to be performed between the computing system and the second computing system in a concealed manner either in band with an encrypted data stream or out of band through a separate communication method such that the same user-specific modification can be used in a synchronized manner with a clear text data stream on the computing system and the encrypted data stream on the second computing system.

7.	(Original)  The method of claim 1, wherein at least one of the one or more user-identified randomization processes comprises rearranging elements of the RN pool in a pre-defined order selected by the key consumer.



9.	(Original)  The method of claim 1, wherein at least one of the one or more user-identified randomization processes comprises modifying one or more of the elements in the RN pool with a pre-defined warping function selected by the key consumer.

10.	(Original)  The method of claim 1, wherein at least one of the one or more user-identified randomization processes comprises one or more of substituting, modifying, or rearranging individual key data elements or blocks of elements in the RN pool.

11.       (Currently Amended) A system configured for performing cryptographic
procedures, comprising:
a key consumer computing system, comprising:
memory configured to store a Random Number (RN) pool, the RN pool comprising key
data elements of truly random numbers in a pool of individually addressable files supplied by a RN provider in an unaltered state; and
processing circuitry operably coupled to the memory and configured for performing computing instructions to:
selectively receive computing instructions for one or more user-identified randomization processes configured for control by a key consumer associated with the computing system; [[and]]
in response to the selectively received computing instructions from the key consumer, perform a user-specific modification of the RN pool using the one or more user-identified randomization processes to modify the RN pool to produce a variation to the RN pool such that the key data elements are used in a customized state unknown to the RN provider and any intermediaries supplying the RN pool to the key consumer, wherein the ; and
after the user-specific modification to the RN pool, enabling the key consumer to use the modified RN pool in at least one of a subsequent encryption
process or a subsequent decryption process.


12.	(Original)  The system of claim 11, wherein the computing system is configured as a centralized key customizer and the processing circuitry is further configured for performing the computing instructions to send the RN pool in the customized state to one or more encryption systems as a modified RN pool for use to encrypt clear text, decrypt encrypted text, or a combination thereof.

13.	(Original)  The system of claim 12, further comprising:
a sending system as one of the one or more encryption systems, comprising:
second memory configured for storing the modified RN pool; and
second processing circuitry operably coupled to the second memory and configured for performing computing instructions to:
receive and store the modified RN pool;
combine the clear text and key elements of the modified RN pool with an encryption operation to produce encrypted text; and
transmit the encrypted text; and
a receiving system as one of the one or more encryption systems, comprising:
third memory configured for storing the modified RN pool; and
third processing circuitry operably coupled to the third memory and configured for performing computing instructions to:
receive and store the modified RN pool;
receive the encrypted text; and
combine the encrypted text and key elements of the modified RN pool with a decryption operation to produce decrypted text;

the same key elements of the modified RN pool are used in the same order for the encryption operation on the sending system and the decryption operation on the receiving system; and
the decryption operation is the same as the encryption operation.

14.	(Original)  The system of claim 11, wherein the processing circuitry is further configured for performing the computing instruction to:
use the RN pool in the customized state as a sequence of transmit key data elements; 
combine a clear text data stream with the sequence of transmit key data elements using an encryption operation to produce an encrypted data stream; and
transmit the encrypted data stream.

15.	(Original)  The system of claim 11, further comprising a second computing system, comprising:
second memory configured to store a second copy of the RN pool; and
second processing circuitry operably coupled to the second memory and configured for performing computing instructions to:
receive from the RN provider the one or more user-identified randomization processes configured for control by a key consumer associated with the second computing system; ad
perform the user-specific modification of second copy of the RN pool using the one or more user-identified randomization processes to modify the second copy of the RN pool to substantially match the RN pool of the computing system.

16.	(Original)  The system of claim 15, wherein the processing circuitry and the second processing circuitry are further configured to communicate the user-specific modification to be performed between the computing system and the second computing system in a concealed manner either in band with an encrypted data stream or out of band through a separate communication method such that the same user-specific modification can be used in a 

17.	(Canceled)
  
18.	(Original)  The system of claim 11, wherein at least one of the one or more user-identified randomization processes comprises selecting a pre-defined subset of elements of the RN pool selected by the key consumer to create a subset of key data elements for cryptographic procedures.

19.	(Original)  The system of claim 11, wherein at least one of the one or more user-identified randomization processes comprises one or more of substituting, modifying, or rearranging individual key data elements or blocks of elements in the RN pool.



Reasons For Allowance

Claims 1 – 16 and 18 – 20 are allowable and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 16 and 18 – 20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of  providing one or more user-identified randomization processes to the computing system for selective use by the key consumer, the one or more user-identified randomization processes configured for control by the key consumer associated with the computing system and configured to modify the RN pool with a user-specific modification to produce a same size variation of the RN pool such that the key data 
Potlapally (US Pub. No. 2014/0244785 A1) is relied upon to teach a system configured for performing cryptographic procedures, comprising (see Potlapally Figure 3): a computing system (see Potlapally Figure 3 block 360A), comprising: memory configured to store a Random Number (RN) pool (reads on the obvious memory in the intermediary that receives the service-provided random data, see Potlapally Figure 12 blocks 1201 and 1204), the RN pool comprising key data elements (reads on service provided random data comprises individual bits, see Potlapally Figure 3 block 380A) of truly random numbers in a pool of individually addressable files (reads on the service-provided random data that can be delivered in specified bit string lengths, see Potlapally para 0039 and Figure 12 blocks 1201 and 1204) supplied by a RN provider (reads on the random data producer, see Potlapally Figure 3 blocks 160A and 160B); and processing circuitry operably coupled to the memory and configured for performing computing instructions to (reads on any combination of hardware and software to execute computer instructions implementing the invention, see Potlapally para 0021 and 0091): receive computing instructions for (reads on the computing devices implementing the service may be configured to determine service parameters to be used to transmit the collection of random data to the random data consumer based on quality and uniqueness requirements explicitly specified on behalf of the consumer, see Potlapally para 0023, 0027, 0058 and 0059) one or more user-identified randomization processes configured for control (reads on quality and uniqueness requirements explicitly specified on behalf of the consumer, see Potlapally para 0023, 0027, 0053, 0058 and 0059) by a key consumer associated 
Hammon (US Pub. No. 20160315763) is relied upon to teach a RN pool comprising key data elements (reads on the TRNG delivers random numbers to the master RCP pool to populate RCPs with random numbers, see Hammon para 0051, 0053, 0087,0090, 0091, 0092, 0114 and Abstract) of truly random numbers (reads on truly random numbers, see Hammon para 0051) in a pool of (reads on a collection of random cipher pads/truly random numbers, see Hammon para 0053 – 0054) individually addressable files (reads on the Random Cipher Pad is comprised of individually addressable random numbers, see Hammon Abstract, 0053 and 0065) supplied by a 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496